MICHOL O’CONNOR, Justice,
dissenting.
I respectfully dissent.
The majority relies on United States v. Cronic and Gobert v. State for the proposition that we must conduct a harm analysis before determining whether a defendant has been deprived of the effective assistance of counsel. The majority’s holding not only misreads Cronic, but flies in the face of the long-held rule in Texas criminal jurisprudence that a harm analysis is conducted only after we determine that there is error and the nature of that error. The majority first decides there was no harm, and then concludes there was no error.
I do not agree that Cronic stands for the proposition that “prejudice to the accused” is intertwined with the concept of “critical stage of trial.” The issue in Cronic was whether a showing of prejudice was required “when circumstances hamper a given lawyer’s preparation of a defendant’s case.” 466 U.S. at 650, 104 S.Ct. at 2042. The circumstances included the appointment of a young lawyer, with a real estate practice, having only 25 days to prepare for a criminal trial, even though the government had taken over four and one-half years to investigate the case and had reviewed thousands of documents during its investigation. The Cronic court had to decide whether the surrounding circumstances made it so unlikely that any lawyer could provide effective assistance that ineffectiveness was properly presumed without inquiry into actual performance at trial.
Here, a critical stage of the appellant’s trial proceeded without the presence of the appellant’s attorney; thus, the appellant was deprived of his attorney’s assistance at that stage. This amounts to an outright denial of counsel, not a potentially constructive denial of counsel as in Cronic.
Although the majority does not consider whether the error complained of by the appellant occurred at a “critical stage,” I believe such an analysis provides an important backdrop to the holding of Cronic and its progeny, which is that when an accused is denied counsel at a critical stage, no harm analysis is required.
An accused is entitled to the assistance of counsel at each critical stage of the prosecution once the Sixth Amendment right to counsel attaches to an offense for which adversarial proceedings have begun. Upton v. State, 853 S.W.2d 548, 553 (Tex.Crim.App.1993). However, not every event following the inception of adversary judicial proceedings constitutes a critical stage so as to invoke the right to counsel under the Sixth Amendment. Green v. State, 872 S.W.2d 717, 720-22 (Tex.Crim.App.1994). The determination of whether a particular proceeding is a critical stage generally turns on an assessment of the usefulness of counsel to the accused at that particular proceeding. Upton, 853 S.W.2d at 553. The test for whether an event is a critical stage is whether the accused requires aid in coping with legal problems or assistance in meeting his adversary. Green, 872 S.W.2d at 720-22; Jones v. State, 902 S.W.2d 102, 105 (Tex.App.—Houston [1st Dist.] 1995, pet. ref'd).
Here, the trial court decided to respond to a jury note asking that the appellant’s testimony be read back to them without first determining whether the jury disagreed about the testimony and while both the appellant and defense counsel were not in the courtroom. Because the appellant’s attorney was not present when the testimony was read, the appellant did not have the opportunity to object to the trial court’s not complying with Code of Criminal Procedure article 36.28, object to the jury question, determine the specific testimony the jury wanted to hear, or request that a court reporter record the specific testimony read. Therefore, under the analysis of Upton and Green, I would conclude that a trial court’s determination of *932whether to respond to an objectionable request for reading trial testimony is a critical stage in a criminal trial. See Curtis v. Duval, 124 F.3d 1, 4 (1st Cir.1997) (giving sua sponte jury instruction, after jury had already begun deliberating, without consulting, and in absence of, defense counsel, denied defendant assistance of counsel at critical stage of trial). Because counsel’s assistance was essential at this stage of the appellant’s trial, I believe it was error for the trial court to proceed in defense counsel’s absence, thus, denying the appellant effective assistance of counsel at a critical stage of trial. See Cronic, 466 U.S. at 660, 104 S.Ct. at 2047. Therefore, the next question is whether such error is “structural error” not subject to a harm analysis or “trial error” subject to a harm analysis.
No error is categorically immune to a harmless error analysis, except for certain federal constitutional errors labeled by the United States Supreme Court as “structural.” Cain v. State, 947 S.W.2d 262, 264 (Tex.Crim.App.1997). The United States Supreme Court has held that structural error is present when counsel is either totally absent, or prevented from assisting the accused during a critical stage of the proceeding. Cronic, 466 U.S. at 660, 104 S.Ct. at 2047. Cronic reasoned that the right to counsel is not violated unless the challenged conduct affects the reliability of the trial process. Id. at 2046. Generally, this determination is made by examining the impact of counsel’s performance upon the accused’s trial. Id. at n. 22. However, Cronic expressly recognized there are circumstances so likely to prejudice the accused that the cost of litigating their effect in a particular case is unjustified:
Most obvious, of course, is the complete denial of counsel. The presumption that counsel’s assistance is essential requires us to conclude that a trial is unfair if the accused is. denied counsel at a critical stage of his trial. Similarly, if counsel entirely fails to subject the prosecution’s case to meaningful adversarial testing, then there has been a denial of Sixth Amendment rights that makes the adversary process itself presumptively unreliable.
Id. at 2046.
The holding in Cronic applies whenever a defendant is denied counsel during a critical stage, whether that be when counsel is not present in the courtroom or when counsel is prevented from assisting the defendant. Cronic, 466 U.S. at 659, 104 S.Ct. at 2047, n. 25 (“The Court has uniformly found constitutional error without any showing of prejudice when counsel is either totally absent, or prevented from assisting the accused during a critical stage of the proceeding.”); see also Arizona v. Fulminante, 499 U.S. 279, 309-310, 111 S.Ct. 1246, 1264-1265, 113 L.Ed.2d 302 (1991) (recognizing total deprivation of counsel as an example of structural error); Perry v. Leeke, 488 U.S. 272, 280, 109 S.Ct. 594, 600, 102 L.Ed.2d 624 (1989) (actual or constructive denial of the assistance of counsel altogether is not subject to prejudice analysis); see also see also Curtis, 124 F.3d at 4 (“Cronic and its progeny do indeed stand for proposition that actual or constructive denial of the assistance of counsel at a critical stage of a criminal trial constitutes prejudice per se and thus invalidates a defendant’s conviction.”); Childress v. State, 794 S.W.2d 119, 122 (Tex.App.—Houston [1st Dist.] 1990, pet. ref'd) (noting that Supreme Court uniformly finds constitutional error without any showing of prejudice when counsel is absent or prevented from assisting the accused during critical stage of trial). Accordingly, under Cronic and its progeny, I would hold that the trial court’s error was structural error not subject to a harm analysis.
I also disagree with the majority that the trial court’s error is automatically subject to a harm analysis. The majority relies on Gobert v. State for the proposition that a harm analysis is required and the burden is on the appellant to show harm. The majority concludes that, because the testimony read back to the jury was not relevant to the appellant’s cocaine posses*933sion conviction, he was not harmed by defense counsel’s absence from the courtroom. The majority then applies this reasoning to the appellant’s aggravated assault conviction, without recognizing that the testimony read to the jury was relevant to this conviction.
The Gobert court was faced with a different issue than the issue with which we are faced. The issue in Gobert was whether the appellate court erred in determining that defense counsel was absent when the State injected harmful material into voir dire. 717 S.W.2d at 21. The Court of Criminal Appeals held, “Under the circumstances of this case, we perceive no harm to appellant and find that he was not deprived of the effective assistance of counsel.” Id. at 24 (emphasis added). Here, the appellant was denied effective assistance of counsel during a critical stage of trial because counsel was not in the courtroom when that critical stage proceeded.
Even if a harm analysis is called for, one could not be conducted because we do not know what testimony was read to the jury. The majority conducts a harm analysis on an assumed record, a record that may have been complete had the trial court not improperly read the appellant’s testimony to the jury in defense counsel’s absence.
I would reverse the trial court’s judgment and remand the cause for further proceedings.